     Case 2:19-cv-01210-RFB-DJA Document 8 Filed 03/31/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   JOSEPH COOPER,                                              Case No. 2:19-cv-01210-RFB-DJA
 8                         Plaintiff,                                         ORDER
 9            v.
10   SUMMERLIN HOSPITAL MEDICAL
     CENTER,
11
                          Defendant.
12
13
             Before the Court is Plaintiff’s Motion for Reconsideration (ECF No. 17). The Court has
14
     discretion to grant or deny a motion for reconsideration. Navajo Nation v. Norris, 331 F.3d 1041,
15
     1046 (9th Cir. 2003). Motions for reconsideration are disfavored, and a movant may not repeat
16
     arguments already presented. D. Nev. Civ. R. 59-1(b). Conversely, “A motion for reconsideration
17
     may not be used to raise arguments or present evidence for the first time when they could
18
     reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals, 571 F.3d at 880
19
     (internal quotations and citations omitted).
20
             The Court has reviewed the record and does not find that it committed error when it denied
21
     Plaintiff’s application.
22
             The Court also has an obligation to determine whether it has jurisdiction over the case. The
23
     Court has reviewed the Complaint in this case and does not find that it establishes this Court’s
24
     jurisdiction over this matter. Plaintiff’s Complaint appears to be asserting a claim based upon
25
     improper medical treatment and argues that 25 U.S.C. § 13 creates a cause of action for such a
26
     claim. The Court does not find that this federal statute creates such a claim. The Court therefore
27
     finds that it does not have jurisdiction over this matter. The Court therefore dismisses this case
28
     Case 2:19-cv-01210-RFB-DJA Document 8 Filed 03/31/21 Page 2 of 2



 1   without prejudice. Plaintiff will be given an opportunity to file a motion for reconsideration which
 2   attaches an amended complaint which establishes this Court’s jurisdiction.
 3          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration (ECF No.
 4   7) is DENIED without prejudice.
 5          IT IS FURTHER ORDERED that this case is dismissed without prejudice. Plaintiff will
 6   have until May 6, 2021 to file a motion for reconsideration which attaches an amended complaint
 7   which establishes this Court’s jurisdiction. The Clerk of Court is instructed to close this case.
 8
 9          DATED: March 31, 2021.
10
                                                           __________________________________
11                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
